Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of May 8,
2019, by and between GOPHER PROTOCOL, INC., a Nevada corporation, having an
address at 2500 Broadway, Suite F-125, Santa Monica, CA 90404 (“Seller”) and
MOBIQUITY TECHNOLOGIES, INC., a New York corporation, having an address at 35
Torrington Lane, Shoreham, New York 11786 (“Purchaser”).


RECITALS

 

WHEREAS, Seller owns 49% of the membership interests (the “Interests”) of
ADVANGELISTS, LLC, a Delaware limited liability company (the “Company”); and

 

WHEREAS, Seller acquired its membership interests in the Company pursuant to a
Membership Interest Purchase Agreement, dated as of May 8, 2019 (the “GEAL
Agreement”), by and between Seller and Glean Eagles Acquisition LP (“GEAL”); and

 

WHEREAS, pursuant to the terms of the GEAL Agreement, Seller assumed all
obligations under a promissory note originally made by GEAL, dated as of
December 6, 2018 (the “AVNG Note”), in favor of Deepankar Katyal in his capacity
as the representative of the former members of the Company (“Payee”), in the
amount of $9,500,000, of which $2,025,000 (which reflects a payment of $525,000
made on or about May 3, 2019) has been repaid as of the date hereof; and

 

WHEREAS, as of the date hereof, Seller remains indebted to Payee under the AVNG
Note in the aggregate amount of $7,475,000,000 (the “Balance”); and

 

WHEREAS, upon the terms, conditions and consideration set forth in this
Agreement, Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, the Interests; and

 

WHEREAS, Seller and Purchaser are parties to an agreement, dated as of August
29, 2018 (the “Investment Agreement”), pursuant to which, among other things,
Seller purchased from Purchaser 1,000 shares of Purchaser’s Series AAAA
Preferred Stock (the “Preferred Stock”), which such Preferred Stock is
convertible into an aggregate of up to 100,000,000 shares of Purchaser’s common
stock and 150,000,000 common stock purchase warrants (the “Warrants”);

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

l.       Purchase and Sale of Interests.

 

1.1                Agreement to Purchase and Sell. As of the Closing (defined
below), and subject to the terms and conditions of this Agreement, Seller hereby
sells, assigns, transfers, conveys and delivers to Purchaser, and Purchaser
hereby purchases and accepts from Seller, all of Seller’s right, title and
interest in and to the Interests, free and clear of any and all liens, charges,
pledges, security interests, claims, mortgages, options, encumbrances, rights of
first refusal, conditions, covenants and other restrictions (“Liens”).

 

1.2                Consideration. In consideration for the sale of the
Interests, as of the Closing Purchaser shall:

 

 

 

 



 1 

 

 

(i)        assume the AVNG Note from the Seller, including, without limitation,
the payment of the Balance under the AVNG Note, and all interest and fees with
respect thereto, and all obligations of Seller with respect to the AVNG Note
arising on and after the Closing (the “Assumed Note”); and

 

(ii)       deliver to Seller an amendment to the Investment Agreement which
shall provide that the Warrants issuable upon conversion of the Preferred Stock
may be exercised on a “cashless basis” (the “Amendment”).

 

1.3       Seller shall pay, and shall reimburse Purchaser for, any sales, use or
transfer taxes, documentary charges, recording fees or similar taxes, charges,
fees or expenses, if any, that become due and payable as a result of the
transactions contemplated by this Agreement.

 

1.4       Purchaser and the Company shall be entitled to deduct and withhold
from the Purchase Price all taxes that Purchaser and the Company may be required
to deduct and withhold under any provision of tax law. All such withheld amounts
shall be treated as delivered to Seller hereunder.

 

2.       Closing.

 

2.1       The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place simultaneously with the execution of this Agreement
by the parties hereto.

 

2.2       At the Closing, Seller shall deliver to Purchaser the following:

 

(i)          a signed counterpart to this Agreement;

 

(ii)         a membership interest power conveying the Interests to Purchaser;

 

(iii)        a signed counterpart of the Assignment and Assumption Agreement,
the form of which is attached hereto as Exhibit A, related to the assignment and
assumption of the Assumed Note (the “Assignment and Assumption Agreement”);

 

(iv)       copies of all consents, approvals, waivers and authorizations
referred to in Section 4.2 hereof;

 

(v)        a signed counterpart of the Amendment, the form of which is attached
hereto as Exhibit B; and

 

(vi)       a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Seller certifying as to (i) the resolutions of the board of
directors (or equivalent managing body) of Seller, duly adopted and in effect,
which authorize the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, and (ii) the names and signatures of the
officers of Seller authorized to sign this Agreement and the documents to be
delivered hereunder.

 

2.3       At the Closing, Purchaser shall deliver to Seller

 

(i)         a signed counterpart to this Agreement;

 

(ii)        a signed counterpart of the Assignment and Assumption Agreement;

 

(iii)       Copies of all consents, approvals, waivers and authorizations
referred to in Section 3.2 hereof;

 

(iv)       a signed counterpart of the Amendment; and

 

 

 

 



 2 

 

 

(v)       A certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Purchaser certifying as to (i) the resolutions of the board of
directors (or equivalent managing body) of Purchaser, duly adopted and in
effect, which authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby, and (ii) the names and
signatures of the officers of Purchaser authorized to sign this Agreement and
the documents to be delivered hereunder.

 

3.       Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller that:

 

3.1       Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the state of New York. Purchaser has full
corporate power and authority to enter into this Agreement and the documents to
be delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
Purchaser of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Purchaser. This Agreement and
the documents to be delivered hereunder have been duly executed and delivered by
Purchaser, and (assuming due authorization, execution and delivery by Seller)
this Agreement and the documents to be delivered hereunder constitute legal,
valid and binding obligations of Purchaser enforceable against Purchaser in
accordance with their respective terms.

 

3.2       The execution, delivery and performance by Purchaser of this Agreement
and the documents to be delivered hereunder, and the consummation of the
transactions contemplated hereby, do not and will not: (a) violate or conflict
with the certificate of incorporation, by-laws or other organizational documents
of Purchaser; or (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Purchaser. Except for
the consent of Deepankar Katyal, no consent, approval, waiver or authorization
is required to be obtained by Purchaser from any person or entity (including any
governmental authority) in connection with the execution, delivery and
performance by Purchaser of this Agreement and the consummation of the
transactions contemplated hereby.

 

3.3.       No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Purchaser.

 

3.4       There is no claim, action, suit, proceeding or governmental
investigation ("Action")  pending or, to Purchaser’s knowledge, threatened
against or by Purchaser or any affiliate of Purchaser that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.

 

4.       Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser that:

 

4.1        Seller is a corporation duly organized, validly existing and in good
standing under the laws of the state of Nevada. Seller has full corporate power
and authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Seller. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Purchaser)
this Agreement and the documents to be delivered hereunder constitute legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms.

 

 

 



 3 

 

 

4.2        The execution, delivery and performance by Seller of this Agreement
and the documents to be delivered hereunder, and the consummation of the
transactions contemplated hereby, do not and will not: (a) violate or conflict
with the certificate of incorporation or other organizational documents of
Seller; (b) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Seller; (c) conflict with, or result
in (with or without notice or lapse of time or both) any violation of, or
default under, or give rise to a right of termination, acceleration or
modification of any obligation or loss of any benefit under any contract or
other instrument to which Seller is a party; (d) result in any violation,
conflict with or constitute a default under the Company's organizational
documents or the Amended and Restated Operating Agreement of the Company, dated
December 7, 2018 (the “Operating Agreement”); or (e) result in the creation or
imposition of any Lien on the Interests. Except for the consent of Deepankar
Katyal, no consent, approval, waiver or authorization is required to be obtained
by Seller from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

4.3       There is no Action of any nature pending or, to Seller's knowledge,
threatened against or by Seller (a) relating to or affecting the  Interests; or
(b) that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

4.4       Seller is the sole legal, beneficial, record and equitable owner of
the Interests, free and clear of any and all Liens whatsoever, but subject to
the terms and conditions of the Company’s Operating Agreement. To Seller's
knowledge, the Interests were issued in compliance with applicable laws. To
Seller's knowledge, the Interests were not issued in violation of the
organizational documents or Operating Agreement of the Company or any
other agreement, arrangement or commitment to which Seller or the Company is a
party and are not subject to or in violation of any preemptive or similar rights
of any person.

 

4.5       No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Seller.

 

5.       Miscellaneous.

 

5.1       Further Assurances. Following the Closing, each of the parties hereto
shall execute and deliver such additional documents, instruments, conveyances
and assurances, and take such further actions as may be reasonably required to
carry out the provisions hereof and give effect to the transactions contemplated
by this Agreement.

 

5.2      Governing Law; Waiver of Jury Trial. This Agreement shall be governed
by the internal law of the State of New York without regard to the choice of law
provisions of any jurisdiction. Each party hereto irrevocably submits to the
exclusive jurisdiction of the courts located within Suffolk County, New York for
the purposes of any action or claim arising out of this Agreement or any
transaction contemplated hereby, and agrees to commence any such action or claim
only in such courts. Each party acknowledges and agrees that any controversy
which may arise under this Agreement is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby.



 

 

 

 



 4 

 

 

5.3        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

5.4        Headings. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

5.5        Expenses. Except as expressly set forth herein, each party hereto
shall bear its own costs and expenses in connection with this Agreement and the
transactions contemplated hereby, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties, whether
or not the transactions contemplated by this Agreement are consummated.

 

5.6       Amendments. This Agreement shall not be amended, modified or
terminated except by a written agreement dated subsequent to the date of this
Agreement and signed on behalf of Purchaser and Seller.

 

5.7        Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

5.8        Entire Agreement. This Agreement and the other agreements, documents
and instruments referred to herein or contemplated hereby constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.

 

5.9        Representation by Counsel; Interpretation. The parties hereto
acknowledge that this Agreement has been prepared by Ruskin Moscou Faltischek,
P.C. (“RMF”), counsel for Purchaser. The parties hereto further acknowledge that
RMF has not provided any tax advice or guidance to either of the parties hereto
with respect to the transactions contemplated herein. Seller further
acknowledges that it has been afforded the opportunity to be represented by
counsel in connection with this Agreement and the transactions contemplated
hereby and it has either done so or elected not to do so. Accordingly, any rule
or law or any legal decision that would require the interpretation of any
claimed ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived by the parties hereto. The provisions of
this Agreement shall be interpreted in a reasonable manner to give effect to the
intent of the parties hereto.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  SELLER:      

GOPHER PROTOCOL, INC.

         

By: /s/                                                   

  Name:   Title: Authorized Officer       PURCHASER:       MOBIQUITY
TECHNOLOGIES, INC.           /s/ Dean
Julia                                          Name: Dean Julia   Title: Chief
Executive Officer

 



 

 

 

 

 

 

 

 

 

 

 

 6 

 

 

EXHIBIT A

 

Assignment and Assumption Agreement

 

 

 

 

 

 

 



 7 

 

 

EXHIBIT B

 

AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 8 

